Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kaasalainen et al.(hereinafter Kaasalainen)(US 2020/0396667)
Regarding claim 15, Kaasalainen teaches a method comprising: receiving, by a base station via a second access technology, a first message indicating to change a state of a wireless device from a radio resource control (RRC) inactive state to a different RRC state for a first access technology; sending, by the base station to the wireless device and based on the first message, a second message indicating the wireless device to change the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology; and receiving, by the base station from the wireless device, a response message(item 606, 614 and 622 in Fig. 7; P[0047],inactive state in 5G RAT; P[0049], other RAT than 5g RAT;P0056], connection information is sent to the UE; P[0057], RRC connection complete message is sent to the eLTE).  
claim 17, Kaasalainen teaches the method of claim 15, wherein the first message comprises a request for a connection setup of the wireless device for the first access technology, and wherein the indicating the wireless device to change the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises indicating: a connection setup of the wireless device; and a change from the RRC inactive state to an RRC connected state for the first access technology(item 624 in Fig. 7).
Regarding claim 19, Kaasalainen teaches the method of claim 15, wherein the first access technology and the second access technology comprise at least one of: a third-generation partnership project (3GPP) access technology; or a non-third generation partnership project (non-3GPP) access technology(P[0015]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al.(hereinafter Liao)(US 2020/0068452) in view of Li et al. (hereinafter LI)(US 2020/0275515).
Regarding claim 1, Liao teaches a method comprising: receiving by a wireless device from a first base station via a first access technology, a radio resource control (RRC) message indicating to change a state of the wireless device from an RRC connected state to an RRC 
Liao did not teach specifically  during the RRC inactive state, receiving by the wireless device via a second base station and via a second access technology, a message indicating the wireless device to change the state of the wireless device from the RRC inactive state to a different RRC state for the first access technology; and changing, by the wireless device and based on the message, the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology. However, 	Li teaches in analogous art during the RRC inactive state, receiving by the wireless device via a second base station and via a second access technology, a message indicating the wireless device to change the state of the wireless device from the RRC inactive state to a different RRC state for the first access technology; and changing, by the wireless device and based on the message, the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology(items 303 and 304 in Fig. 3; Li requires to change the current state(inactive state) to a different state; claim  does not limit the first access technology be different from the second one). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have during the RRC inactive state, receiving by the wireless device via a second base station and via a second access technology, a message indicating the wireless device to change the state of the wireless device from the RRC inactive state to a different RRC state for the first access technology; and changing, by the wireless device and based on the message, the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology in order to have efficient connection management.
claim 2, Liao teaches the method of claim 1, wherein the first access technology is a third-generation partnership project (3GPP) access technology and the second access technology is a non-third generation partnership project (non-3GPP) access technology(P[0077]).  
Regarding claim 3, Li teaches the method of claim 1, wherein the different RRC state is at least one of: an RRC connected state; or an RRC idle state(item 304 in Fig. 3).  
Regardign claim 7, Li teaches the method of claim 1, wherein receiving the message indicating the wireless device to change the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises receiving the message from an access and mobility management function (AMF)(P[0078], AMF; information instruct the UE to switch from the RRC inactive state to the idle state).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al.(hereinafter Liao)(US 2020/0068452) in view of Li et al. (hereinafter LI)(US 2020/0275515) and Quan et al. (hereinafter Quan)(US 11019540).
Regarding claim 4, the combnation of Liao and Li did not teach specifically the method of claim 1, wherein the message comprises an indication for a release of the wireless device for the first access technology, and wherein the changing the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises: releasing an RRC connection; and changing from the RRC inactive state to an RRC idle state for the first access technology. However, Quan teaches in an analogous art  the method of claim 1, wherein the message comprises an indication for a release of the wireless device for the first access technology, and wherein the changing the state of the wireless device from the RRC inactive 
Regarding claim 5, the combnation of Liao and Li did not teach specifically wherein the message comprises an indication for a connection setup of the wireless device for the first access technology, and wherein the changing the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises: establishing a connection setup of the wireless device; and changing the state of the wireless device from the RRC inactive state to the RRC connected state for the first access technology. However, Quan teaches in an analogous art  the method, wherein the message comprises an indication for a connection setup of the wireless device for the first access technology, and wherein the changing the state of the wireless device from the RRC inactive state to the different RRC state for the first 
Regarding claim 6, Quan teaches the method of claim 5, wherein the message further comprises one or more parameters indicating a type of the connection setup of the wireless device for the first access technology, wherein the type of the connection setup comprises at least one of a core network-initiated connection setup or a radio access network-initiated connection setup, and wherein the changing the state of the wireless device from the RRC inactive state to the RRC connected state for the first access technology comprises: sending, by the wireless device to a third base station via the first access technology, at least one of: a setup request, based on the type of the connection setup being the core network- initiated connection setup; or a resume request, based on the type of the connection setup being the radio access network-initiated connection setup(col. 21, lines 53-56; 60-64).  
Claims 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang)(US 2020/0146079) in view of Quan et al. (hereinafter Quan)(US 11019540).
claim 8, Yang teaches a method comprising: receiving by a network device from a first base station via a access technology, a first message indicating that a radio resource control (RRC) state of a wireless device for the first access technology is an RRC inactive state for the access technology; determining, by the network device, that a second base station is available to communicate with the wireless device via a second access technology; and sending, by the network device, to the wireless device, via the second base station, and based on the determining that the second base station is available to communicate with the wireless device via the access technology, a second message indicating the wireless device to change the RRC state of the wireless device from the RRC inactive state to a different RRC state for the access technology(items 504, also Page [0183], 513, also in P[0192] and 514 also in P[0194-0196], in Fig. 5).  
Yang did not teach specifically first access technolgoy and second access technology. However, Quan teaches in an analogous art first access technolgoy and second access technology(Fig. 7, first RAT and second RAT). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to include first access technolgoy and second access technology in order to have wider applicability..
Regarding claim 9, Quan teaches the method of claim 8, wherein the first access technology is a third-generation partnership project (3GPP) access technology and the second access technology is a non-third generation partnership project (non-3GPP) access technology(col. 1, lines 25-35).  
Regarding claim 10, Yang in view of Quan teaches the method of claim 8, wherein the different RRC state is at least one of: an RRC connected state; or an RRC idle state(Yang: 
Regarding claim 13, Yang teaches the method of claim 8, wherein the second message comprises a type of connection setup for the wireless device wherein the type indicates that the connection setup is triggered by at least one of: a core network; or an access network(item 502 in Fig. 5; by core network).  
Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang)(US 2020/0146079) in view of Quan et al. (hereinafter Quan)(US 11019540) and Wang et al. (hereinafter Wang)(US 2020/0214072)
Regarding claim 11, Yang in view of Quan teaches all the particulars of the claim except the method, receiving, by the network device, via the first access technology, a third message indicating that the RRC state of the wireless device has changed to the different RRC state; and sending, by the network device, to the wireless device, via the first access technology, a fourth message. However,Wang teaches in an analogous art, receiving, by the network device, via the first access technology, a third message indicating that the RRC state of the wireless device has changed to the different RRC state; and sending, by the network device, to the wireless device, via the first access technology, a fourth message (Fig. 5,N2 connectionrelease response message; P[0078] ). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have the receiving, by the network device, via the first access technology, a third message indicating that the RRC state of the wireless device has changed to the different RRC state; and sending, by the network device, to the wireless device, via the first access technology, a fourth message in order to have efficient connection management functions.
claim 12, Wang teaches the method of claim 11, further comprising: receiving, by the network device, from a network function, a message requesting the network device to send, to the wireless device via the first access technology, a non-access stratum (NAS) message, wherein the fourth message is the NAS message(P[0078], AMF notifies UE).  
Regarding claim 14, Yang in view of Quan teaches all the particulars of the claim except the method, wherein the network device comprises an access and mobility management function (AMF). However,Wang teaches in an analogous art, wherein the network device comprises an access and mobility management function (AMF) (P[0020], AMF). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have the network device comprises an access and mobility management function (AMF) in order to have efficient connection management functions.

Claims 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al.(hereinafter Kaasalainen)(US 2020/0396667) in view of Wang(US 2020/0214072).
Regarding claim 16, Kaasalainen did not teach specifically the method, wherein the first message comprises a release message, and wherein the indicating the wireless device to change the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises indicating: a release of an RRC connection; and a change from the RRC inactive state to an RRC idle state for the second access. However, Wang teaches in an analogous art wherein the first message comprises a release message, and wherein the indicating the wireless device to change the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology comprises indicating: a release of an RRC 
Regarding claim 18, Kaasalainen did not teach specifically the method, wherein the response message comprises an indication of a completion of a release of an RRC connection. However, Wang teaches in an analogous art wherein the response message comprises an indication of a completion of a release of an RRC connection (abstract, connection release). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have wherein the response message comprises an indication of a completion of a release of an RRC connection in order to have efficient path transfer.
Regarding claim 20, Kaasalainen did not teach specifically the method, wherein the first message is received from an access and mobility management function (AMF), further comprising: sending, by the base station to the AMF, the response message. However, Wang teaches in an analogous art wherein the first message is received from an access and mobility management function (AMF), further comprising: sending, by the base station to the AMF, the response message (fig. 4-5). Therefore, it would be obvious to one of rodinary skill in the art before the effective filing date of the invention to have wherein the first message is received .
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Applicant argues that(Regarding claim 1), Li did not teach during the RRC inactive state, receiving by the wireless device via a second base station and via a second access technology, a message indicating the wireless device to change the state of the wireless device from the RRC inactive state to a different RRC state for the first access technology; and changing, by the wireless device and based on the message, the state of the wireless device from the RRC inactive state to the different RRC state for the first access technology. 
Examiner respectively disagrees. Li teaches (item 301 in Fig. 3) UE is in inactive state and is receiving a broadcast message to the UE. The broadcast message causes the UE to change the state from inactive state to a state to an idle state. Therefore, Li teaches changing, by the wireless device and based on the message, the state of the wireless device from the RRC inactive state to the different RRC state for the radio access technology of the UE. Li’s 2nd base station sends the broadcast message to request UE to change the state from the inactive stategy.
Also, claim 1, does not limit the first access technology be different from the second one.
In view of this Liao in view of Li teaches the claimed limitation.
Applicant argues that (claim 8), Yang is silent about any message sent, by the core network device, to the terminal device, via the second network device, specifically indicating 
In response to applicant’s argument with respect Quan (claim 8), examiner respectfully submits that Quan teaches first access technolgoy and second access technology(Fig. 7, first RAT and second RAT).
Examiner respectfully disagrees. Yang teaches (items 514, 516-517), sending context and then data to a UE which was in inactive state and become connected state while establishing an initial context. 
Applicant argues that (regarding claim 15), the RRC connection request may be indicating at the most the measurement results indicative of which cells and/or RATs are available for the UE, not specifically "indicating to change a state of a wireless device from a radio resource control (RRC) inactive state to a different RRC state for a first access technology," as recited in claim 1.
In response examiner respectfully submits that UE is in inactive state (item 600) and is requesting connection (item 614) and therefore a change of state.
Also, from claim 19, it is clear that the first and second are merely an indicator and not required to be different from one another.
Applicant argues that Kaasalainen does not disclose "receiving, by the second base station from the wireless device, a response message," as recited in claim 15.
Examiner respectfully disagrees. Kaasalainen teaches item 622 a response message.
Applicant is requested to provide the figures of the Application that teach the claimed invention as recited in claims 1, 8 and 15..




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647